PER CURIAM: *
The judgment of the district court is affirmed for the following reason:
The evidence establishes that Ms. Brown was terminated legally while employed only in probational status. She contends that she had a reasonable expectation that she would obtain permanent status, but that expectation was only her unilateral expectation of the future while she had no legitimate belief or claim to actual permanent status. There was no deprivation of a right to due process. See Board of Regents of State Colleges v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 2709, 33 L.Ed.2d 548 (1972).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.